              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

ROBERT E. BODELL, II,                   )
                                        )
                  Plaintiff,            )
                                        )
v.                                      )        Case No. CIV-17-427-KEW
                                        )
COMMISSIONER OF THE SOCIAL              )
SECURITY ADMINISTRATION,                )
                                        )
                  Defendant.            )

                               OPINION AND ORDER


     Plaintiff Robert E. Bodell, II (the “Claimant”) requests

judicial review of the decision of the Commissioner of the Social

Security Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly      determined that Claimant was not disabled.          For the

reasons discussed below, it is the finding of this Court that the

Commissioner’s decision should be and is AFFIRMED.

              Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social

Security   Act    “only   if    his   physical   or   mental   impairment   or
impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists   in   the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                   See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).             This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;     and,   second,    whether    the    correct    legal

standards were applied.            Hawkins v. Chater, 113 F.3d 1162, 1164

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                           2
(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.           It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson     v.   Perales,     402     U.S.   389,   401   (1971)     (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).                   The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.          Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                             Claimant’s Background

     Claimant was 45 years old at the time of the ALJ’s decision.

Claimant obtained his GED.         Claimant has worked in the past as a

laborer, stocker, HVAC installer, and cab driver.             Claimant alleges

an inability to work beginning November 28, 2014 due to limitations

resulting    from   diverticulitis,          peritonitis,    colon    resection,

bacterial cyst, and an open abdominal wound.

                              Procedural History

     On     February   17,    2015,     Claimant    protectively      filed   for



                                         3
protectively filed for disability insurance benefits under Title II

(42 U.S.C. § 401, et seq.) and for supplemental security income

pursuant to Title XVI (42 U.S.C. § 1381, et seq.) of the Social

Security Act.     Claimant’s applications were denied initially and

upon reconsideration.       On July 19, 2016, Administrative Law Judge

(“ALJ”) Elizabeth Dunlap conducted an administrative hearing by

video with Claimant appearing in Paris, Texas and the ALJ presiding

from Dallas, Texas. On May 2, 2017, the ALJ entered an unfavorable

decision. The Appeals Council denied review on September 14, 2017.

As a result, the decision of the ALJ represents the Commissioner’s

final decision for purposes of further appeal.              20 C.F.R. §§

404.981, 416.1481.

               Decision of the Administrative Law Judge

     The ALJ made her decision at step five of the sequential

evaluation. She determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional     capacity    (“RFC”)   to   perform   sedentary   work   with

limitations.



                          Errors Alleged for Review

     Claimant asserts the ALJ committed error in (1) failing to

properly consider, evaluate, and weigh the medical evidence; (2)


                                      4
failing to adequately account for all of Claimant’s impairments in

the hypothetical questioning of the vocational expert and in the

RFC; and (3) failing to properly consider and account for Claimant’s

obesity.

           Consideration of the Medical Evidence of Record

       In her decision, the ALJ found Claimant suffered from the

severe impairments of a history of peritonitis, inflammatory bowel

disease,    atrial   fibrillation,   diabetes   mellitus   type   II,   and

obesity.     (Tr. 37).    The ALJ determined Claimant retained the RFC

to perform sedentary work except he could not climb ladders, work

at heights, operate vehicles or moving machinery, and work in a

setting where a fall would risk serious injury.      The ALJ found that

Claimant must work in a clean, climate-controlled environment. (Tr.

39).

       After consultation with a vocational expert, the ALJ determined

Claimant could perform the representative jobs of eyeglass packager,

semi-conductor loader, and film inspector, all of which the ALJ

found existed in sufficient numbers in the regional and national

economies.    (Tr. 45).    As a result, the ALJ concluded that Claimant

was not under a disability from November 28, 2014 through the date

of the decision.     (Tr. 46).

       Claimant contends the ALJ failed to consider a litany of



                                     5
medical     conditions     which    she       asserts     constitute      additional

impairments - either severe or non-severe but all of which allegedly

should have been considered by the ALJ in the RFC.                 These diagnosed

conditions include depression, night terrors, insomnia, fatigue,

“postoperative wound infection, NEC”, non-healing surgical wound,

“non-healing surgical wound which is healing”, abdominal pain,

hernia, hypertension, precordial chest pain, irregular cardiac

rhythm,     chest   pain,       cardiomegaly,        chronic     low   back    pain,

suprapateller effusion of the right knee, neck pain, and shoulder

pain.     Cl. Brief at p. 5.

        With regard to Claimant’s depression, the ALJ found that he did

not have a medically determinable mental impairment.                        She gave

“great weight” to the opinion of the state agency psychological

consultant, Dr. Joy Kelley.          (Tr. 38).        On October 13, 2015, Dr.

Kelley     concluded     that    Claimant      had      “[n]o    mental   medically

determinable impairments established.”               (Tr. 121).     She noted that

Dr. Victoria Pardue found Claimant showed positive for anxiety and

depression, negative for crying spells, appropriate affect and

demeanor, and normal speech pattern.                 Under activities of daily

living,     Claimant   prepared     simple      meals,     did    laundry     without

encouragement, could pay bills and count change, had no problems

getting along with others, could follow directions, and handled

stress well.        Under “analysis of evidence,” Dr. Kelley found

                                          6
Claimant “retains the capacity to perform work-related mental

activities consistent with the PRT provided based on the MER and ADL

findings.”          (Tr. 122).          Indeed, the objective medical record as a

whole repeatedly shows normal psychological findings.                                (Tr. 729,

731, 733, 738, 740, 742, 744-45, 747).

        In        order     for     a   condition     to   constitute           a    “medically

determinable              impairment,”      it    “must    result        from       anatomical,

physiological, or psychological abnormalities that can be shown by

medically acceptable clinical and laboratory diagnostic techniques.”

20 C.F.R. § 404.1521.                   An impairment must be shown by objective

medical           evidence        including      “[p]sychiatric     signs”          which   are

“medically              demonstrable       phenomena       that     indicate           specific

psychological abnormalities, e.g., abnormalities of behavior, mood,

thought, memory, orientation, development, or perception, and must

also be shown by observable facts that can be medically described

and evaluated.”             20 C.F.R. § 404.1502(f).          The ALJ was correct in

finding that Claimant did not meet this criteria for a medically

determinable mental impairment, given the objective medical findings

on his mental condition.

        As for the list of other conditions Claimant provides in the

briefing, many are variations on the same condition which are simply

stated differently in the medical record. As an initial matter, the

focus        of     a     disability      determination      is     on     the       functional

                                                  7
consequences of a condition, not the mere diagnosis. See e.g.

Coleman v. Chater, 58 F.3d 577, 579 (10th Cir. 1995)(the mere

presence of alcoholism is not necessarily disabling, the impairment

must render the claimant unable to engage in any substantial gainful

employment.); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988)(the

mere diagnosis of arthritis says nothing about the severity of the

condition), Madrid v. Astrue, 243 Fed.Appx. 387, 392 (10th Cir.

2007)(the diagnosis of a condition does not establish disability,

the question is whether an impairment significantly limits the

ability    to   work);    Scull   v.   Apfel,   221    F.3d   1352    (10th   Cir.

2000)(unpublished), 2000 WL 1028250, 1 (disability determinations

turn on the functional consequences, not the causes of a claimant's

condition).      The fact Claimant was diagnosed with a number of

conditions      does     not   translate    into      medically      determinable

impairments.     Other than identifying the conditions, Claimant in no

way demonstrated that they significantly limited Claimant’s ability

to work.

     To the extent Claimant contends the listed conditions should

have been included at step two, Where an ALJ finds at least one

“severe” impairment, a failure to designate another impairment as

“severe” at step two does not constitute reversible error because,

under the regulations, the agency at later steps considers the

combined effect of all of the claimant's impairments without regard

                                        8
to whether any such impairment, if considered separately, would be

of sufficient severity.       Brescia v. Astrue, 287 F. App'x 626,

628–629 (10th Cir. 2008).       The failure to find that additional

impairments are also severe is not cause for reversal so long as the

ALJ, in determining Claimant's RFC, considers the effects “of all

of the claimant's medically determinable impairments, both those he

deems ‘severe’ and those ‘not severe.’” Id. quoting Hill v. Astrue,

289 F. App'x. 289, 291–292, (10th Cir. 2008).

     Moreover, the burden of showing a severe impairment is “de

minimis,” yet “the mere presence of a condition is not sufficient

to make a step-two [severity] showing.”           Flaherty v. Astrue, 515

F.3d 1067, 1070-71 (10th Cir. 2007) quoting Williamson v. Barnhart,

350 F.3d 1097, 1100 (10th Cir. 2003); Soc. Sec. R. 85-28.            At step

two, Claimant bears the burden of showing the existence of an

impairment or combination of impairments which “significantly limits

[his] physical or mental ability to do basic work activities.”             20

C.F.R. § 416.920(c).        An impairment which warrants disability

benefits is one that “results from anatomical, physiological, or

psychological abnormalities which are demonstrable by medically

acceptable clinical and laboratory diagnostic techniques.”                 42

U.S.C. § 1382c(a)(1)(D).     The severity determination for an alleged

impairment is based on medical evidence alone and “does not include

consideration   of   such   factors       as   age,   education,   and   work

                                      9
experience.” Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988).

In this case, the ALJ did not end the sequential evaluation at step

two by finding Claimant had no severe impairments.           Many of the

conditions were discussed by the ALJ - including the wound infection

which encompasses many of Claimant’s alleged conditions.        (Tr. 44).

Since she did not deny benefits at step two based upon the lack of

any   severe   impairments,   the   ALJ’s   failure   to   include   these

conditions does not constitute reversible error.

        Claimant also asserts that the ALJ erred in her consideration

of the opinion of Dr. Victoria Pardue, a treating physician.          Dr.

Pardue completed a medical source statement dated November 12,

2015.     She found Claimant could occasionally lift/carry up to ten

pounds; could sit for one hour at a time and for four hours in an

eight hour workday; could stand for 30 minutes at a time and for

two hours in an eight hour workday; could walk for ten minutes at

a time and for one hour in an eight hour workday; did not require

a cane; could occasionally reach, including overhead, bilaterally;

could frequently handle, finger, and feel bilaterally; and could

occasionally push/pull with the upper extremities.         He could also

operate foot controls bilaterally. (Tr. 1187-89). Dr. Pardue also

estimated Claimant could occasionally climb stairs and ramps but

never climb ladders and scaffolds, balance, stoop, kneel, crouch,



                                    10
or crawl.     Claimant’s hearing was normal but he required glasses

for vision.    (Tr. 1190).       Claimant could never work in unprotected

heights, around moving machinery parts, around dust, odors, fumes

and   pulmonary     irritants,      extreme        cold    or    heat.        He    could

occasionally work in humidity and wetness or vibrations and he

could work around moderate noise, such as in an office.                       He could

frequently operate a motor vehicle.                      (Tr. 1191).       As far as

activities, Dr. Pardue found Claimant could shop, travel without a

companion,    ambulate      without     an    assistive         device,    use     public

transportation, climb a few steps at a reasonable pace, prepare a

simple meal and feed himself, care for his personal hygiene, and

sort, handle, and use paper/files.                (Tr. 1192).

        On the same day, Dr. Pardue authored a Cardiac Medical Source

Statement.     She diagnosed Claimant with atrial fibrillation and

unstable angina.        Dr. Pardue found the angina episodes occurred

daily and required Claimant to rest for one hour after the episode.

(Tr. 1182).       She determined Claimant was capable of low stress

work.     She found Claimant’s condition contributed to emotional

difficulties      which    contribute        to    the    severity    of   Claimant’s

functional limitations.           Dr. Pardue found Claimant could walk

without    rest   for     less   than   one       block   and    he   could      sit   and

stand/walk for less than two hours in an eight hour workday.                           She



                                        11
also determined Claimant would be required to shift positions at

will from sitting, standing, and walking and he would need to take

unscheduled breaks every hour for 15-20 minutes.           (Tr. 1182-83).

She also found Claimant would have to spend 90% of an eight hour

workday with his legs elevated above his heart.             He also could

“rarely” lift/carry up to ten pounds and could never twist, stoop,

crouch/squat, or climb ladders.          He could rarely climb stairs.

(Tr. 1184).    Claimant would also be “off task” for 25% of the day

or more and would require to be absent from work for more than four

days per month.     She also noted Claimant must wear glasses.           (Tr.

1185).

     The ALJ gave Dr. Pardue’s first opinion “great weight” due to

her extended treatment record of Claimant.          (Tr. 43).   The second

opinion, however, was given “no weight” as conflicting with the

first and because Dr. Pardue “provided no cogent rationale for such

extreme limitations, leaving her stated opinion unsupported.” (Tr.

43-44).       The   cited   conflicts    included   the   ability   to    sit

restrictions and the elevation requirement, stoop restriction, and

the absence from work estimation.        Id.

     A treating physician’s opinion must still be supported by

objective evidence. “It is an error to give an opinion controlling

weight simply because it is the opinion of a treating source if it



                                    12
is   not   well-supported    by    medically     acceptable   clinical      and

laboratory diagnostic techniques or if it is inconsistent with the

other substantial evidence in the case record.”                    Watkins v.

Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) citing Soc. Sec. R.

96–2p, 1996 WL 374188, at *2; see also 20 C.F.R. § 404.1527(d)(2).

In this instance, Dr. Pardue’s first opinion was supported by her

treatment records and by subsequently reviewing medical sources.

The opinion reflected in the cardiac source statement are not

supported in the record. For example, her requirement for Claimant

to elevate his feet above his heart level for 90% of the day due to

swelling and shortness of breath is belied by the fact that

Claimant denied leg swelling in the treatment records and Dr.

Pardue never instructed Claimant to elevate his legs for 90% of his

day.    (Tr. 610, 1368, 1372, 1380).           The ALJ’s weighing of Dr.

Pardue’s source statements is well-supported by the remainder of

the medical record.

       Claimant again identifies a number of conditions which appear

in   Dr.   Pardue’s   treatment    notes   and    asserts   they   should   be

considered impairments.        The same analysis of these conditions

previously set forth in this Opinion and Order applies to these

conditions.       Claimant   has    failed   to    demonstrate     that    they

constitute    a    medically      determinable     impairment      under    the



                                      13
regulations.

                          Step Five Analysis

     Claimant contends the additional impairments should have been

included   as   restrictions   in    the    RFC   and    the   hypothetical

questioning of the vocational expert.          As discussed, the RFC is

supported by the objective medical record.

     Claimant next asserts that the ALJ’s finding that he could

perform the job of semi-conductor loader is contradicted by the

fact that the job requires occasional exposure to toxic or caustic

chemicals and the ALJ limited Claimant to a “clean climate-

controlled environment.”       DOT #726.687-030; (Tr. 39).          In the

hypothetical questioning of the vocational expert, the ALJ limited

Claimant to working “in a clean environment free of fumes, dust,

odors and pulmonary irritants and a climate controlled environment

free of extremes of heat and cold.”         (Tr. 78).     While this Court

understands the Commissioner’s argument regarding the definition of

environmental   factors   under     the    Selected     Characteristics   of

Occupations (“SCO”), the ALJ’s restrictions do appear to encompass

the exposure potential of the semi-conductor loader job.          However,

even if this job is eliminated, the jobs of eyeglass packager and

film inspector remain.    Identification of any jobs which Claimant

could perform under the RFC satisfies the step five requirements.


                                    14
See Nunn v. Apfel, 149 F.3d 1191, 1998 WL 321189, *2 (10th Cir.

1998)(Even assuming that claimant's objections to some of the jobs

identified by the vocational expert are well taken, if claimant can

perform some of the jobs identified, the ALJ can rely on those jobs

to find claimant not disabled).

     On the remaining jobs, Claimant attempts to argue that they

exist in insufficient numbers at 132,000 nationally.      The Tenth

Circuit has established that “[t]his Circuit has never drawn a

bright line establishing the number of jobs necessary to constitute

a ‘significant number’ and rejects the opportunity to do so here.”

Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992). Rather,

an ALJ’s conclusion that the number of jobs a claimant can do exist

in significant numbers is sufficient if the record supports a

conclusion that the ALJ used a common sense approach in “weighing

the statutory language as applied to a particular claimant's factual

situation.”   Johnson v. Colvin, 2014 WL 4215557, 3 (W.D. Okla.).

Given the imprecise nature of this analysis, this Court is unwilling

to find that 110,000 (eyeglass packager) and 22,000 (film inspector)

represent an insignificant number of jobs.   See, Rogers v. Astrue,

2009 WL 368386, 4 (10th Cir.)(testimony by vocational expert of

11,000 hand packager jobs in the national economy could be relied

upon by the ALJ as substantial evidence to support a finding of non-



                                  15
disability).      Since at least one job exists in sufficient numbers

which is not in conflict with the DOT, the ALJ had substantial

evidence to support his step five determination.

                                         Obesity

       Claimant contends the ALJ failed to properly consider and

account for her obesity, which was determined to be a severe

impairment.      An ALJ is required to consider “any additional and

cumulative effects” obesity may have upon other conditions from

which a claimant suffers, recognizing that obesity combined with

other impairments may increase the severity of the condition. Soc.

Sec.    R.    02-1p;   20     C.F.R.      Pt.      405,   Subpt.     P,    App.   1    §

1.00(Q)(combined effect with musculoskeletal impairments).

       At step three, “a listing is met if there is an impairment

that, in combination with obesity, meets the requirements of a

listing.”       Soc. Sec. R. 02-1p.                “[O]besity may increase the

severity of coexisting or related impairments to the extent that

the combination of impairments meets the requirements of a listing.

This   is    especially     true    of    musculoskeletal,         respiratory,       and

cardiovascular impairments.”               Id. “Obesity in combination with

another      impairment     may    or    may    not   increase     the    severity    or

functional limitations of the other impairment.”                         Each case is

evaluated on information in the case record.                         Id.     However,



                                           16
speculation upon the effect of obesity is discouraged.2         See, Fagan

v. Astrue, 2007 WL 1895596, 2 (10th Cir.).

     The ALJ specifically set forth that she considered the effects

of obesity, including the combined effects of obesity upon her

other impairments at all steps of the evaluation pursuant to Soc.

Sec. R. 02-1p.      (Tr. 38).     Moreover, Claimant does not present

evidence of any functional limitations which would stem from

Claimant’s obesity. He did not testify as to any limitations which

he experiences as a result of his obesity.          The diagnosis of the

condition    does   not    automatically     translate   into   functional

limitations.     Therefore, “the factual record does not support

[Claimant's] position that [his] obesity, either alone or in

combination with other conditions, precludes [him] from performing

[sedentary] work.”        Rose v. Colvin, 634 F. App'x 632, 637 (10th

Cir. 2015) quoting Howard v. Barnhart, 379 F.3d 945, 947 (10th Cir.

2004).     The ALJ did not err in her consideration of Claimant’s

obesity.

                                Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.          Therefore,



     2
      2 “[W]e will not make assumptions about the severity or functional
effects of obesity combined with other impairments.” Soc. Sec. R. 02-
01p.

                                    17
this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 19th day of March, 2019.



                              ______________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               18
